FILED
                             NOT FOR PUBLICATION                            MAR 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 CARMON E. WARREN,                               No. 07-16463

               Petitioner - Appellant,           D.C. No. CV-06-01328-OWW

   v.
                                                 MEMORANDUM *
 DARRELL G. ADAMS, Warden,

               Respondent - Appellee.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Oliver W. Wanger, District Judge, Presiding

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        California state prisoner Carmon E. Warren appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition challenging a

prison disciplinary proceeding. We have jurisdiction pursuant to 28 U.S.C. § 2253,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
and we affirm.

       Warren contends that the district court erred by dismissing his petition for

lack of jurisdiction. This contention lacks merit because Warren has not

demonstrated that the reversal of his disciplinary conviction is likely to accelerate

his release from prison. See Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir. 2003).

       AFFIRMED.




AK/Research                                2                                    07-16463